Name: Council Regulation (EC) No 1889/94 of 27 July 1994 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 197/34 Official Journal of the European Communities 30 . 7. 94 COUNCIL REGULATION (EC ) No 1889/94 of 27 July 1994 fixing the basic price and buying-in price applicable in the fruit and vegetables sector for the 1994/95 marketing year  for apples, from 1 July to 30 June,  for mandarins, satsumas and Clementines, from 1 October to 15 May,  for oranges, from 1 October to 15 July; Whereas, however, pursuant to the third subparagraph of Article 16 ( 1 ) of Regulation (EEC ) No 1035/72, no basic price or buying-in price need be fixed for the slack marketing periods at the beginning and at the end of the marketing year; Whereas, when the basic and buying-in prices for fruit and vegetables are fixed, account has to be taken of the objectives of the common agricultural policy; whereas the objectives of the common agricultural policy are, in particular, to guarantee a fair standard of living for the farming community and to ensure that supplies are available and that they reach consumers at reasonable prices; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC ) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( J ), and in particular Article 16 ( 1 ) thereof, Having regard to Regulations (EC) No 969/94 (2 ), (EC) No 1234/94 ( 3 ) and (EC) No 1487/94 ( 4 ) fixing the basic price and the buying-in price for certain fruits and vegetables for the months of May, June and July 1994, Having regard to the proposal from the Commission (5 ), Having regard to the opinion of the European Parliament (6), Having regard to the opinion of the Economic and Social Committee ( 7 ), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation; whereas, in accordance with Article 1 (3 ) of the above Regulation, the marketing years for the products in question are as follows :  for tomatoes and aubergines, from 1 January to 31 December,  for apricots, from 1 May to 31 August,  for peaches and nectarines, from 1 May to 31 October,  for cauliflowers and table grapes, from 1 May to 30 April,  for lemons and pears, from 1 June to 31 May, Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three previous years on the most representative producer markets within the Community for a product of defined commercial characteristics, such as variety or type, quality class, size and packaging; whereas the buying-in prices must be fixed by reference to the basic price in accordance with Article 16 ( 3 ) of Regulation (EEC) No 1035/72, HAS ADOPTED THIS REGULATION: Article 1 The basic and buying-in prices for fruit and vegetables for the 1994/95 marketing year, the periods during which they apply and the standard qualities to which they refer shall be as set out in the Annex. (!) OJ No L 118 , 20. 5 . 1972, p. 1 . Regulation as last amended by Regulation (EC) No 3669/93 (OJ No L 338, 31 . 12 . 1993 , p. 26 ). Article 2( 2 ) OJ No L 111 , 30. 4 . 1994, p. 1 . ( 3 ) OJ No L 136 , 31 . 5 . 1994 . p. 73 . (4 ) OJ No L 161 , 29 . 6 . 1994, p. 1 . ( 5 ) OJ No C 83 , 19 . 3 . 1994, p. 43 . ( 6 ) OJ No C 128 , 9 . 5 . 1994 . O OJ No C 148 , 30 . 5 . 1994, p. 49 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 30. 7 . 94 Official Journal of the European Communities No L 197/35 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994. For the Council The President Th . WAIGEL No L 197/36 Official Journal of the European Communities 30 . 7. 94 ANNEX BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 August 1994 to 30 April 1995 (ECU/100 kg net) Basic price Buying-in price August 21,79 9,38 September 23,56 10,02 October 24,45 10,39 November 29,48 12,75 December 29,48 12,75 January 29,48 12,75 February 27,48 11,85 March 28,92 12,39 April 29,28 12,75 These prices refer to packed 'trimmed' cauliflowers of Quality Class I. TOMATOES For the period 1 August to 30 November 1994 (ECU/100 kg net) Basic price Buying-in price August 20,67 7,67 September 21,94 8,17 October 23,27 8,57 November 28,02 11,22 These prices refer to packed 'round' and 'ribbed' tomatoes of Quality Class I, size 57/67 mm. 30 . 7. 94 Official Journal of the European Communities No L 197/37 AUBERGINES For the period 1 August to 31 October 1994 (ECU/100 kg net) Basic price Buying-in price August to October 17,55 7,04 These prices refer to the following packed products :  elongated aubergines of Quality Class I , size over 40 mm,  globus aubergines of Quality Class I, size over 70 mm. PEACHES For the period 1 August to 30 September 1994 (ECU/100 kg net) Basic price Buying-in price August to' September 42,38 23,74 These prices refer to packed peaches of the Amsden, Cardinal , Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Michelini , Red Haven, San Lorenzo, Springcrest and Springtime varieties of Quality Class I, size 61 to 67 mm. NECTARINES For the period 1 to 31 August 1994 (ECU/100 kg net) Basic price Buying-in price August 53,99 25,91 These prices refer to packed nectarines of the Armking, Crimsongold, Early sun grand, Fantasia, Independence, May Grand, Nectared, Snow Queen and Stark red gold varieties of Quality Class I, size 61 to 67 mm. No L 197/38 Official Journal of the European Communities 30 . 7. 94 LEMONS For the period 1 August 1994 to 31 May 1995 (ECU/100 kg net) Basic price Buying-in price August 42,56 25,16 September 38,18 23,76 October 36,01 23,41 November 35,00 20,46 December 34,37 20,21 January 35,38 20,72 February 34,12 20,09 March 36,00 20,72 April 37,16 21,73 May 38,04 22,24 These prices refer to packed lemons of Quality Class I, size 53 to 62 mm. PEARS (other than perry pears ) For the period 1 August 1994 to 30 April 1995 (ECU/100 kg net) Basic price Buying-in price August 26,37 14,15 September 25,22 13,53 October 26,24 13,53 November 26,63 13,78 December 27,00 14,15 January to April 27,25 14,41 These prices refer to the following packed products :  pears of the BeurrÃ © Hardy, Bon ChrÃ ©tien Williams, ConfÃ ©rence, Coscia (Ercolini ), Crystallis (BeurrÃ © NapolÃ ©on, Blanquilla , Tsakonika), Dr Jules Guyot (Limonera ) and Rocha varieties, Quality Class I, size 60 mm or more,  pears of the Empereur Alexandre (Kaiser Alexandre Bosc ) variety, Quality Class I, size 70 mm or more. 30. 7. 94 Official Journal of the European Communities No L 197/39 TABLE GRAPES For the period 1 August to 20 November 1994 (ECU/100 kg net) Basic price Buying-in price August 35,83 23,05 September, October and November (from 1 to 20 ) 32,03 19,62 These prices refer to packed table grapes of the Regina dei Vigneti, Sultanine, Regina (Mennavacca bianca, Rosaki, Dattier de Beyrouth), Italia, Aledo, Ohanes (Almeria ) and D. Maria varieties, Quality Class I. APPLES " (other than cider apples ) For the period 1 August 1994 to 31 May 1995 (ECU/100 kg net) Basic price Buying-in price August 26,08 13,29 September 26,08 13,29 October 26,08 13,41 November 26,79 13,84 December 29,18 14,95 January to May 31,58 16,05 These prices refer to the following packed products :  apples of the Reine des reinettes and Verde Doncella varieties, Quality Class I, size 65 mm or more .  apples of the Delicious Pilafa , Golden Delicious, James Grieve, Red Delicious, Reinette grise du Canada and Starking Delicious varieties, Quality Class I, size 70 mm or more. MANDARINS For the period from 16 November 1994 to 28 February 1995 (ECU/100 kg net) Basic price Buying-in price November (from 16 to 30 ) 36,48 23,24 December 36,10 22,83 January 35,60 22,07 February 33,94 21,56 These prices refer to packed mandarins of Quality Class I, size 54 to 69 mm. No L 197/40 Official Journal of the European Communities 30 . 7. 9s SATSUMAS For the period 16 October 1994 to 15 January 1995 (ECU/100 kg net) Basic, price Buying-in price October ( from 16 to 31 ) 28,37 13,55 November 25,13 11,31 December 27,29 12,28 January (from 1 to 15 ) 26,21 11,92 These prices refer to packed satsumas Unshiu (owari ) of Quality Class I, size 54 to 69 mm. CLEMENTINES For the period 1 December 1994 to 15 February 1995 (ECU/100 kg net) Basic price Buying-in price December 33,41 18,40 January 31,22 17,19 February ( from 1 to 15 ) 35,98 17,94 These prices refer to packed Clementines (citrus reticulata, Blanco ) of Quality Class I, size 43 to 60 mm. SWEET ORANGES For the period 1 December 1994 to 31 May 1995 (ECU/100 kg net) Basic price Buying-in price December 34,02 21,50 January 30,47 19,73 February 31,09 20,21 March 33,00 20,49 April and May 33,63 20,74 These prices refer to packed oranges of the Moro, Navel, Navellina, Salustiana, Sanguinello and Valencia late varieties, Quality Class I, size 67 to 80 mm. Note: The prices given in this Annex do not include the cost of the packaging in which the product is presented.